         Case 1:20-cv-10394-WGY Document 9 Filed 01/15/21 Page 1 of 11




                          UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS


                                               |
EXTENET SYSTEMS, INC.,                         |
                                               |
                               Plaintiff,      |
                       v.                      |       Docket No. 1:20-cv-10394 (WGY)
                                               |
TOWN OF HULL, et al.,                          |
                                               |
                               Defendants.     |
                                               |

      MEMORANDUM OF REASONS IN SUPPORT OF SUSAN SHORT GREEN,
     JANE LOEFFLER, AND BETHANY BARTLETT’S MOTION TO INTERVENE

       The Plaintiff Extenet Systems, Inc. (“Extenet”) filed this action seeking declaratory and

injunctive relief under the federal Telecommunications Act of 1996 (“TCA”) and “expedited

review” under 47 U.S.C. § 332(c)(7)(B)(v) of the defendant Town of Hull Board of Selectmen’s

(“Board”) denial of a “grant of location” permit under G.L. c. 166, § 22 for the installation of

“small wireless facilities” on three utility poles located in the public right-of-way in the Town of

Hull, Massachusetts. Extenet and the Board have since entered into a contingent settlement

agreement, resulting in the issuance of the grant of location permit that was previously denied.

Susan Short Green, Jane Loeffler, and Bethany Bartlett (the “Proposed Intervenors”), timely

appealed the grant of location permit in state court (the “State Court Complaint”) and now seek

to intervene in this federal action to protect their rights in reliance on the Affidavit of Proposed

Intervenor Green dated January 5, 2021 (“Green Affidavit”).
         Case 1:20-cv-10394-WGY Document 9 Filed 01/15/21 Page 2 of 11




                                Summary of the Pertinent Facts

       On September 23, 2019, Plaintiff Extenet applied for a grant of location permit from the

Defendant Board to install three “small wireless facilities” on utility poles in the Town of Hull.

Complaint, ¶ 62.1 The utility poles are all located in the public right-of-way, and owned and

managed by the Defendant Hull Municipal Light Plant. Id., ¶¶ 41, 44. Extenet is proposing to

replace the existing poles, and add its equipment to the new poles. Id., ¶ 44. The Proposed

Intervenors live in close proximity to one of the poles, identified as “Pole 56” in Extenet’s

application. See, State Court Complaint, ¶ 50.2 Pole 56 is located in front of proposed intervenor

Jane Loeffler’s home at 72 B Street in Hull, approximately 2-3 feet from her property. Id., ¶ 51.

Pole 56 is approximately fifty feet from proposed intervenor Susan Short Green’s property at 71

B Street, and approximately one hundred feet from proposed intervenor Bethany Bartlett’s

property at 70 B Street. Id., ¶¶ 54-55. The location of Pole 56 in relation to the Proposed

Intervenors’ properties is depicted on the photographs attached to the Green Affidavit as Exhibit

C.

       Extenet’s application was governed by the Town of Hull’s “SWF Wireless Facilities and

Similar Structures Policy, Rules and Regulations” (“SWF Regulation”), which lays out the

procedures for applying for a grant of location permit for a small wireless facility, the

information required in the application, and the standards of review for such applications.3

For example, under Section 11(iv) of the SWF Regulation, wireless facilities and antennas shall



1
  Extenet had previously applied for the same grant of location permit for the same three utility
poles on June 5, 2019, which was denied on September 5, 2019. Complaint, ¶¶ 58-59. Extenet
did not appeal from that denial in either federal or state court.
2
  A copy of the State Court Complaint is attached to the Affidavit of Susan Short Green as
Exhibit A.
3
  A copy of the SWF Regulation is attached to Green Affidavit as Exhibit D.



                                                  2
         Case 1:20-cv-10394-WGY Document 9 Filed 01/15/21 Page 3 of 11




not be placed in front of residential structures, and shall not interfere with views from residential

structures. Additionally, the SWF Regulation requires applicants to submit documentation

evidencing compliance with the state’s noise regulation. SWF Regulation, § 6(i). As discussed

further below, and in the Proposed Intervenors’ State Court Complaint, Extenet’s proposed

“small wireless facilities” violate these, among other, of the SWF Regulation’s performance

standards, directly impacting the Proposed Intervenors’ real property interests. See, e.g., State

Court Complaint, ¶¶ 24, 58, 59, 63, 67, 71, 74, 76, and 77.

       On October 3, 2019, the Board’s attorney sent Extenet’s representative a letter informing

him of the SWF Regulation, and enclosing an “Application Completeness Review”

memorandum, itemizing Extenet’s application deficiencies. Federal Court Complaint, ¶ 73.

Extenet responded on November 26, 2019, providing some additional details on its proposed

wireless facilities, but more broadly refusing to provide supporting information for many of the

conclusory statements in its initial application. State Court Complaint, ¶¶ 24-25, 94. On January

27, 2020, the Board denied Extenet’s application on three grounds: (i) Extenet’s failure to

disclose the maximum capacity and power output from its facilities; (ii) Extenet’s failure to

demonstrate a coverage gap justifying its application; and (iii) Extenet’s failure to provide an

engineer’s certification of safety. See, Board’s January 26, 2020 decision, attached to the Green

Affidavit as Exhibit B.

       On February 26, 2020, Extenet filed its Complaint in this action. It did not file an appeal

from the Board’s denial in state court. State Court Complaint, ¶ 40. In Extenet’s federal court

complaint, it alleges that Hull’s SWF Regulation is facially pre-empted by the TCA because it

“effectively prohibits companies that are seeking access to public rights-of-way in Hull for

deployment of small cells…” Federal Court Complaint, ¶ 128. Extenet further alleges in its




                                                  3
           Case 1:20-cv-10394-WGY Document 9 Filed 01/15/21 Page 4 of 11




federal court complaint that the Board’s denial of its application violates the TCA, 47 U.S.C. §§

253 and 332(c)(7). Federal Court Complaint, Counts II and III. Extenet further alleges that the

Board’s actions in reviewing the grant of location application violated the time standards set

forth in the TCA regulations, 47 CFR § 1.6003. Federal Court Complaint, ¶¶ 72, 151.

        On or about July 3, 2020, the Board entered into a contingent settlement agreement with

Extenet, under which the Board agreed to issue the grant of location permit under G.L. c. 166, §

22, despite continued failure to comply with the SWF Regulation, upon Extenet’s submission of

certain supplemental information. State Court Complaint, ¶ 47. See also, Settlement Agreement

attached to the Green Affidavit as Exhibit E.4 On July 21, 2020, the Board and Extenet reported

the case settled and jointly moved to stay this action, citing their settlement agreement. In their

Motion, the parties explained that there would be a further vote by the Board on Extenet’s

application, and if there is an appeal from the Board’s vote, “the parties will require time to

review such appeal and determine its effect on the Settlement Agreement and the proceedings

before this Honorable Court.” See, Mot. for Stay (Docket Entry No. 7).

        On October 21, 2020, the Board convened a public hearing and voted to issue the grant of

location permit. State Court Complaint, ¶ 78. On December 21, 2020, the Proposed Intervenors

filed a timely complaint in Massachusetts Superior Court (Plymouth), pled as a certiorari appeal

from the Board’s decision pursuant to G.L. c. 249, § 4. Green Aff., ¶ 1.

                                    Standard of Review – Intervention

        There are two types motions to intervene under Rule 24 of the Federal Rules of Civil

Procedure: intervention as of right under Rule 24(a) and permissive intervention under Rule

24(b). Under Rule 24(a), courts apply a four-part inquiry to motions seeking intervention by


4
 The docket in this action does not indicate any activity between the filing of the Complaint and July 21, 2020. The
Rule 16.1 scheduling conference did not occur, and a Joint Statement was not filed by the parties.


                                                         4
         Case 1:20-cv-10394-WGY Document 9 Filed 01/15/21 Page 5 of 11




right: (1) is the motion timely; (2) does the intervenor have an interest relating to the property or

transaction which is the subject of the action; (3) is there a risk that the action may impair the

intervenor’s ability to protect its interest; and (4) is there a lack of adequate representation by

existing parties? Nextel Communs. of the Mid-Atlantic, Inc. v. Town of Hanson, 311 F. Supp. 2d

142, 150 (D. Mass. 2004) (“Nextel”); Varsity Wireless, LLC v. Town of Boxford, 2016 U.S.

Dist. LEXIS 195693 (D. Mass. 2016) (Docket No. 15-cv-11833) (“Boxford”).

        Under the permissive intervention standard of Fed. R. Civ. P. 24(b), the Court may

permit a party to intervene if it has a “claim or defense that shares with the main action a

common question of law or fact.” In contrast to Rule 24(b), “when deciding whether permissive

intervention is warranted under Rule 24(b), the Court ‘can consider almost any factor rationally

relevant,’ and ‘enjoys very broad discretion’ in allowing or denying the motion. Boxford, at *6,

quoting, Daggett v. Comm'n on Governmental Ethics & Election Practices, 172 F.3d 104, 113

(1st Cir. 1999).

        A.      The Motion to Intervene is Timely.

        In Boxford, the Court observed that the pertinent factor on timeliness is prejudice to

existing parties. Specifically,

                In stressing the importance of timely filing of a petition to intervene,
                courts have repeatedly emphasized that the concept of timeliness of
                a petition is not measured, like a statute of limitations, in terms of
                specific units of time, but rather derives meaning from assessment
                of prejudice in the context of the particular litigation. Thus,
                unjustified delay for a relatively short period of time can support
                denial of intervention where the prejudice to the other litigants
                would be significant. Similarly, much longer delays might not
                render the petition untimely where under the circumstances no
                prejudice would be suffered by the other litigants from allowance
                and the prejudice to the petitioner from denial would be serious.




                                                   5
         Case 1:20-cv-10394-WGY Document 9 Filed 01/15/21 Page 6 of 11




Boxford, at **6-7, quoting, Puerto Rico Telephone Co. v. Sistema de Retiro de los Empleados

del Gobierno y la Judicatura, 637 F.3d 10, 15 (1st Cir. 2011) (internal citations omitted). Here,

this action has been stayed by agreement of Extenet and the Board, and remains stayed while the

parties “determine [the Proposed Intervenors’ state court appeal’s] effect on the Settlement

Agreement” and this litigation. Mot. to Stay, p. 2. As noted above, there has been no substantive

activity in this action, and as such the proposed intervention does not prejudice any existing

party. This Motion is being filed just weeks after the Proposed Intervenors commenced their

appeal in state court. And before the public hearing on October 21, 2020, Proposed Intervenors

had no prior opportunity to object to the location permit on Pole 56. The settlement agreement

was contingent because of the need for the October 21 public hearing. Had Proposed Intervenors

brought this motion any sooner, it would have been rebuffed as premature for failure to exhaust

administrative remedies before the Board. The motion is therefore timely under both Rules 24(a)

and 24(b).

       B.      The Proposed Intervenors Have a “Protectable Interest” that is At Risk of Being
               Impaired.

       To achieve Article III standing as independent litigants, intervenors must demonstrate an

“injury in fact,” which in the TCA context may be a threat to a “protectable interest” that “will

be directly impaired by the construction of the tower.” Indus. Communs. & Elecs. v. Town of

Alton, 646 F.3d 76, 80 (2011) (“Alton”). See also, Nextel, 311 F. Supp. 2d at 150, citing, Butts

v. Zoning Bd, of Appeals, 18 Mass. App. Ct. 249, 253-54 (1984) (“abutter has an interest in

preventing an expansion of a nonconforming use on abutting property, and in preserving view

from own property.”); Boxford, supra; Varsity Wireless Inv’rs, LLC v. Town of Hamilton, 370

F. Supp. 3d 292, 296-97 (D. Mass. 2019).




                                                 6
         Case 1:20-cv-10394-WGY Document 9 Filed 01/15/21 Page 7 of 11




        In Alton, abutters to a proposed cell tower sought to intervene in a federal TCA action,

where the Town settled with the tower company and agreed to the entry a consent decree that

would have the effect of a “legally operative judgment that overrides state law.” Alton, 646 F.3rd

at 80. The First Circuit held that while, ordinarily, municipalities are “free as a defendant to

decline to defend or to settle on the best terms it can get,” an intervenor can continue to litigate

and defend the denial of zoning relief if it has standing to do so under Article III of the United

States Constitution. Id., at 79.

        As discussed above, the equipment proposed to be attached to Pole 56 violates the SWF

Regulation, and as a result will interrupt the Proposed Intervenors’ scenic views and quiet

enjoyment of their property. State Court Complaint, ¶¶ 50-51, 67, 74. The homes of Proposed

Intervenors Jane Loeffler and Susan Short Green front on Beach Avenue, directly across from

the beach and the Atlantic Ocean. State Court Complaint, ¶ 73. The small wireless facility at

Pole 56 is located on the corner of B Street and Beach Avenue, directly between the Proposed

Intervenors homes and the beach, substantially interfering with their views of the beach and the

ocean in violation of Section 11(iv) of the SWF Regulation. Id., ¶ 74. Under Section 12, the

SWF Regulation expresses three preferred general locations for small wireless facilities.

Extenet’s proposed wireless facilities do not meet any of the three preferred general locations.

Id., ¶¶ 75-76.

        Furthermore, Extenet relied upon a sound study that failed to comply with the SWF

Regulation, averaging sound levels over 24 hours rather than measuring sound increases against

ambient levels at specific times during the day. State Court Complaint, ¶ 63. As a result, loud

noise events caused by these small wireless facilities throughout the day were able to be

concealed on paper by the periods of time when little to no noise was being produced by the




                                                  7
         Case 1:20-cv-10394-WGY Document 9 Filed 01/15/21 Page 8 of 11




equipment. The SWF Regulation also prohibits cooling fans from emitting sound in excess of 35

dBA “at the nearest residential occupied space including… porches,”; however, Extenet’s own

sound study indicates that the cooling fans associated with its facilities will produce sound levels

ranging between 38 dBA to 51 dBA 20 feet away, which will reach the wrap-around porch

attached to the house on Ms. Loeffler’s property. Id., ¶¶ 64-67; SWF Regulation, § 10(d). There

are other provisions of the SWF Regulation violated by Extenet’s facilities, which will directly

aggrieve the Proposed Intervenors. See, e.g., State Court Complaint, ¶¶ 24, 58, 59, 63, 67, 71,

74, 76, and 77.

       The Proposed Intervenors in this case are therefore in the same position as the intervenors

in Alton - their “protectable interest” being their right under Massachusetts law to appeal the

grant of location permit issued by the Board in state court, which they are directly harmed by.

As in Alton, here there is a parallel state court action that could be affected by the federal court

action. The only difference here is that the parties’ settlement agreement has not yet been

offered as a consent decree. That distinction is not material, however, as the Proposed

Intervenors need not be forced to wait to seek intervention until after their rights have been

affected. See, Boxford, at *10, n.6 (allowing intervention before consent decree was offered, and

before a settlement agreement was even reached between the existing parties).

       The Proposed Intervenors’ rights are at risk in this federal action because Extenet and the

Board could attempt to use the settlement agreement to foreclose Plaintiffs’ state court relief

before it has been adjudicated by obtaining a consent decree or judgment, which, like in Alton,

could order the issuance of grant of location permit notwithstanding the permit that was issued

and the subsequent state court action. Importantly, the existing parties practically concede the

appropriateness of intervention here, where they acknowledged the effect of any state court




                                                  8
         Case 1:20-cv-10394-WGY Document 9 Filed 01/15/21 Page 9 of 11




appeal from the Board’s grant of location permit on these proceedings must be considered before

this settlement can be fully effectuated. See, Mot. to Stay.

       C.      The Existing Parties Do Not Adequately Represent the Proposed Intervenors’
               Interests.

       Under Rule 24(a), the burden to show inadequate representation is on the intervenor, but

it is “not onerous,” and the intervenor “need only show that ‘representation may be inadequate,

not that it is inadequate.” Nextel, 311 F. Supp. 2d, at 151, quoting, Conservation Law Found. of

New England, Inc. v. Mosbacher, 966 F.2d 39, 44 (1st Cir. 1992). In Nextel, the Court found that

the town defendant would not adequately represent the intervenor’s interests despite the fact that

the town’s interests had not even diverged at that point. Id., at 153 (“[T]here is a genuine

potential for divergence of interests because, while the Town presently opposes construction of

the tower, it might change or soften that position based on broader geographic and institutional

interests.”). In the Proposed Intervenors’ absence, no party will represent the position that the

Board’s original denial decision did not violate the TCA, which would defeat the entry of a

consent decree (if one is proposed). Alton, 646 F. 3d at 80.

       Here, there is no question that the Board cannot, and will not, effectively represent the

Proposed Intervenors’ interests in preventing the installation of the small wireless facilities on

the beachfront utility poles in close proximity to their homes. There can be no question that the

Proposed Intervenors’ interests have not been aligned with the Board’s interests since at least

when the Board reversed course and issued the grant of location permit to Extenet on October

21, 2020 under the settlement agreement. Not only did the Board abdicate its defense of the

denial decision, it undermined it by subsequently granting the permits.

       The Proposed Intervenors intend to make arguments, establishing that the January 27,

2020 denial decision and SWF Regulations do not violate the TCA. See, Alton, at 80



                                                  9
          Case 1:20-cv-10394-WGY Document 9 Filed 01/15/21 Page 10 of 11




(intervenors are “entitled to resist the entry of a decree that terminates their protectable rights

unless a violation of the Act is proven.”). The Proposed Intervenors’ arguments will be similar

to those accepted in a recent decision by this Court in Extenet Systems, Inc. v. City of

Cambridge, D. Mass. Docket No. 19-cv-11836, 2020 U.S. Dist. LEXIS 154623, where the Court

rejected almost identical TCA claims under both the First Circuit’s “significant coverage gap”

test and the legal standard set by a 2018 administrative ruling from the Federal Communications

Commission.5

        Finally, even if the Court finds that the Proposed Intervenors do not satisfy the criteria for

“as of right” intervention under Rule 24(a), the Court should still exercise its discretion under

Rule 24(b) to allow this Motion to Intervene. As noted above, the facts presented here are

similar to several previous TCA cases, where municipal governments abdicated the defense of a

denial of a necessary permit or approval. The Proposed Intervenors have timely appealed the

Board’s decision in state court, which could be undermined by a consent decree or other action

in this Court in their absence. The lack of sufficient representation is more evident than it was in

Boxford or Nextel, where the abutters’ interests had not yet diverged from the municipal

defendants. For these reasons, the Court should allow intervention here.

                                                  Conclusion

        The Proposed Intervenors satisfy the test for intervention under Rule 24(a), as informed

by First Circuit precedent in the field of TCA claims. The Proposed Intervenors have brought a

timely motion with a “protectable interest” in preserving their right to challenge the grant of

location permit issued under state law. Even if the Court were to determine that the Rule 24(a)



5
  The Court’s review of the Board’s decision and SWF Regulation is de novo, and therefore the Court is not
confined to reviewing the adequacy of the limited grounds for denial stated in the Board’s January 26, 2020
decision. VWI Towers, LLC, 404 F.Supp. 3d at 467.


                                                        10
        Case 1:20-cv-10394-WGY Document 9 Filed 01/15/21 Page 11 of 11




criteria have not been satisfied, the Proposed Intervenors respectfully request that the Court

exercise its discretion to allow intervention under Rule 24(b).

                                                     Respectfully submitted,

                                                     By their attorneys,

                                                     /s/ Daniel C. Hill
                                                     _____________________________
                                                     Daniel C. Hill (BBO #644885)
                                                     Kaitlyn Baptista (BBO #693392)
                                                     Dennis A. Murphy (BBO #645168)
                                                       Of Counsel
                                                     HILL LAW
                                                     6 Beacon Street, Suite 600
                                                     Boston, MA 02108
                                                     (617) 494-8300
                                                     dhill@danhilllaw.com
Dated: January 15, 2021


                                       Certificate of Service

         In accordance with Fed. R. Civ. P. 5, and L.R., D. Mass. 5.2(b) & 5.4(c), I hereby certify
that a true copy of the above document was served upon the attorney of record for each party by
ECF on this date.

                                                     /s/ Daniel C. Hill
                                                     _____________________________
                                                     Daniel C. Hill (BBO #644885)




                                                11
